DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-40 are presented for allowance. 

3.	Claims 1-20 have been canceled, and claims 21, 22, 25, 27, and 30-34 have been amended.

4.	This allowance of application 16/507632 is in response to Applicant’s claim amendments and remarks filed on May 27, 2021.

5.	Application 16/507632 is a continuation of application15/016639 (US 10356154) filed on February 5, 2016.  Application 16/507632 have benefit from provisional 62/274605 filed on January 4, 2016.

6.	Since Applicant has submitted a Terminal Disclaimer, the Double Patent rejection of US 10356154 has been withdrawn.

7.	Claim 34 recites “a computer-readable storage medium having first instructions.”  Instant specification (page 47) states “while a computer storage medium is not a propagated signal, a computer storage medium can be a source or destination of 

Claim Interpretations

8.	Claim 21 recites “communication tag.”  Instant specification (page 13) states “network 105 may include a wireless link, such as an infrared channel or satellite band,” (page 20) states “the communication tag template can specify values for attributes such as async and src URL for external script file,” (page 21) states “analytics tag can received the request for the identifier via the communications tag,” (page 34) states “renders the analytics tag 180 prior to launching the communications tag 175.  Launching the analytics tag 180 prior to launching the communications tag 175 may cause the analytics tag 180 to determine that an identifier for the computing session has not been established,” and (page 46) states “program instructions can be encoded on an artificially generated propagated signal [] optical of electromagnetic signal that is generated or encode information for transmission to suitable received apparatus for execution.”  Nowhere does the instant specification mention Near-Field Communication (NFC) tags, Radio Frequency Identification (RFID), Extensible Markup Language 

9.	Claim 21 recites “a virtual phone number.”  Instant specification (page 1) states “route telecommunications using virtual numbers,” (page 2) states “two tags can interact with one another to generate a request for an allocated phone number (e.g., a unique virtual phone number allocated for this user session),” (page 3) states “determining a virtual phone number to assign to a combination of the communication endpoint identifier [] the site identifier [] [] and the session identifier” and “providing the mapped virtual phone number to the computing device prior to termination of the link,” (page 5) states “the mapped virtual phone number with instructions to launch, on the computing device, a communication application to establish the communication channel between the computing device and the data processing system” and “the endpoint identifier mapped to the virtual phone number to establish the communication channel,” (page 7) states “a unique virtual phone number allocated for this user session,” (page 9) states “a user can interact with the content item by selecting or clicking on a call button of the call content item to receive the virtual phone number,” (page 10) states “the call content item may display a virtual phone number for the advertiser,” “the tag can be configured to launch a dialer application on the 

To further elaborate on specification (page 10) explanation relating virtual phone numbers and different telephone numbers, a brief search revealed TechTarget.  



The instant specification and TechTarget together provide an explanation/clarification of various applications of virtual phone numbers that include traditional phone numbers.  This interpretation is applied to all the claims.

Examiner’s Amendment
10.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

11.	Authorization for this examiner’s amendment was given by Neil Batavia via email to USPTO on November 28, 2021.

12.	The claims have been amended as follows:

1-20.	(Canceled).

comprising: 
 allocating communication resources via an information technology infrastructure, further comprising:
receiving, by a data processing system including one or more processors, a first request for a tag from a computing device, the first request identifying a content item into which the computing device integrates the tag
providing, by the data processing system to the computing device responsive to the request, a communication tag including a communication endpoint identifier and the content item identifier, 
providing, by the data processing system to the computing device responsive to the request, an analytics tag that determines an identifier of a network activity session of the computing device responsive to detecting interaction between the computing device and the content item, 
receiving, by the data processing system from the communication tag, a second request to allocate a virtual phone number including information including  a communication endpoint identifier, the content item identifier, and the network activity session identifier for the computing device identified by the analytics tag;
determining, by the data processing system responsive to the second request to allocate the virtual phone number,  to assign the virtual phone number  to a combination of the communication endpoint identifier, the content identifier, and the network activity session identifier;

providing, by the data processing system, the assigned virtual phone number to the computing device prior to a termination of the link.

22.	(Previously Presented) The method of claim 21, further comprising:
accessing, by the data processing system, a plurality of available virtual numbers maintained in a pool data structure in memory of the data processing system; and
retrieving, by the data processing system responsive to  the second request from the communication tag, the virtual phone number from the plurality of available virtual numbers.

23.	(Currently Amended) The method of claim 21, further comprising:
launching, by a web browser of the computing device, the analytics tag prior to launching the communication tag;
determining, via the analytics tag, that  the identifier  of the network activity session has not been established;
determining, via the analytics tag responsive to determining that  the identifier  of the network activity session has not been established, the identifier  of the network activity session; and
 of the network activity session in a data file in memory of the computing device.

24.	(Currently Amended) The method of claim 21, further comprising:
launching, by a web browser of the computing device, the communication tag prior to launching the analytics tag;
requesting, via the communication tag from the analytics tag,  the identifier of the network activity session;
determining, via the analytics tag, that  the identifier  of the network activity session has not been established;
receiving, via the communication tag, a response from the analytics tag indicating that  the identifier  of the network activity session has not been established;
determining, via the communication tag responsive to receiving the response from the analytics tag indicating that the identifier  of the network activity session has not been established, the identifier  of the network activity session; and
storing, via the communication tag, the determined identifier  of the network activity session in a data file in memory of the computing device.

25.	(Currently Amended) The method of claim 21, further comprising:
retrieving, via the analytics tag responsive to a second request from the communication tag, the identifier of the network activity session from a the second request; and
providing, via the analytics tag to the communication tag, the retrieved identifier of the network activity session.

26.	(Currently Amended) The method of claim 21, further comprising:
initiating, by the data processing system, an expiration module responsive to creating the link, 
wherein the expiration module terminates the link stored in  a map data structure responsive to a termination event.

27.	(Currently Amended) A system comprising:
a memory having first instructions stored thereon; and
a processor operably coupled to the memory and configured to execute the instructions to perform operations comprising:
providing a communication tag including a communication endpoint identifier and a content item identifier to a content item of a computing device into which the computing device integrates the communication tag, the content item including an audio to cause the computing device to play the audio
providing an analytics tag, to the content item of the computing device into which the computing device integrates the analytics tag, that determines an identifier of a network activity session of the 
wherein the interaction is initiated by the audio external to the computing device;
receiving, from the communication tag, a request to allocate a virtual phone number including the communication endpoint identifier, the content item identifier, and the network activity session identifier for the computing device;
determining, responsive to the request to allocate the virtual phone number,  to assign the virtual phone number  to a combination of the communication endpoint identifier, the content identifier, and the network activity session identifier; and
providing the assigned virtual phone number to the computing device.

28.	(Currently Amended) The system of claim 27, further comprising a computer-readable storage medium having second instructions stored thereon that, when executed by  the processor of  the computing device, cause the computing device to perform the operations further comprising:
launching the analytics tag prior to launching the communication tag;
determining, via the analytics tag, that  the identifier  of the network activity session has not been established;
 the identifier  of the network activity session has not been established, the identifier  of the network activity session; and
storing, via the analytics tag, the determined identifier  of the network activity session in a data file in the memory of the computing device.

29.	(Previously Presented) The system of claim 27, wherein the operations further comprise:
determining a termination event based on a network activity session break;
identifying initiation of a second network activity session subsequent to the termination event; and
generating a second network activity session identifier for the second network activity session.

30.	(Previously Presented) The system of claim 29, wherein the operations further comprise determining the termination event based on a predetermined time interval.

31.	(Previously Presented) The system of claim 29, wherein the operations further comprise determining the termination event based on a change in context of the content item accessed by the computing device.



33.	(Currently Amended) The system of claim 27, further comprising a computer-readable storage medium having second instructions stored thereon that, when executed by  the processor of the computing device, cause the computing device to perform the operations further comprising:
launching, by a web browser of the computing device, the communication tag prior to launching the analytics tag;
requesting, via the communication tag from the analytics tag,  the identifier of the network activity session;
determining, via the analytics tag, that  the identifier  of the network activity session has not been established;
receiving, via the communication tag, a response from the analytics tag indicating that  the identifier  of the network activity session has not been established;
determining, via the communication tag responsive to receiving the response from the analytics tag indicating that the identifier  of the network activity session has not been established, the identifier  of the network activity session; and
storing, via the communication tag, the determined identifier  of the network activity session in a data file in the memory of the computing device.

34.	(Currently Amended) A computer-readable storage medium having first instructions stored thereon that, when executed by a processor, cause the processor to perform  first operations: 
providing a communication tag including a communication endpoint identifier and a content item identifier to a content item of a computing device into which the computing device integrates the communication tag, the content item including an audio to cause the computing device to play the audio;
providing an analytics tag, to the content item of the computing device into which the computing device integrates the analytics tag, that determines an identifier of a network activity session of the computing device responsive to detecting interaction between the computing device and the content item 
wherein the interaction is initiated by the audio external to the computing device;
receiving, from the communication tag, a request to allocate a virtual phone number including the communication endpoint identifier, the content item identifier, and the network activity session identifier for the computing device;
determining, responsive to the request to allocate the virtual phone number,  to assign the virtual phone number  to a combination of the communication endpoint identifier, the content identifier, and the network activity session identifier; and
providing the assigned virtual phone number to the computing device.

35.	(Currently Amended) The computer-readable storage medium of claim 34, further comprising a second computer-readable storage medium having second instructions stored thereon that, when executed by a second processor of a second computing device, cause the second computing device to perform the second operations comprising:
launching the analytics tag prior to launching the communication tag;
determining, via the analytics tag, that  the identifier  of the network activity session has not been established;
determining, via the analytics tag responsive to determining that  the identifier  of the network activity session has not been established, the identifier  of the network activity session; and
storing, via the analytics tag, the determined identifier  of the network activity session in a data file in memory of the second computing device.

36.	(Currently Amended) The computer-readable storage medium of claim 34, the first operations further comprising:
initiating, by  a data processing system, an expiration module responsive to creating  a link, 
wherein the expiration module terminates the link stored in  a map data structure responsive to a termination event.

first operations further comprising determining a termination event based on a predetermined time interval.

38.	(Previously Presented) The computer-readable storage medium of claim 34, the first operations further comprising determining a termination event based on a change in context of the content item accessed by the computing device.

39.	(Previously Presented) The computer-readable storage medium of claim 34, the first operations further comprising determining a termination event based on a change in location of the computing device exceeding a predetermined threshold distance.

40.	(Previously Presented) The computer-readable storage medium of 34, the first operations further comprising a termination event based on an audio command.

Reason for Allowance

13.	Claim 21 of the present invention is directed towards allocating communication resources via an information technology infrastructure.  Independent claim 21 identifies the following uniquely distinct combination of features:
allocating communication resources via an information technology infrastructure
receiving, by a data processing system including one or more processors, a first request for a tag from a computing device, the first request identifying a content item into which the computing device integrates the tag
providing, by the data processing system to the computing device responsive to the request, a communication tag including a communication endpoint identifier and the content item identifier 
providing, by the data processing system to the computing device responsive to the request, an analytics tag that determines an identifier of a network activity session of the computing device responsive to detecting interaction between the computing device and the content item 
receiving, by the data processing system from the communication tag, a second request to allocate a virtual phone number including information including a communication endpoint identifier, the content item identifier, and the network activity session identifier for the computing device identified by the analytics tag
determining, by the data processing system responsive to the second request to allocate the virtual phone number, 
creating, by the data processing system in a map data structure, a link between the virtual phone number and the combination of the 
providing, by the data processing system, the assigned virtual phone number to the computing device prior to a termination of the link.

14.	Claims 27 and 34 of the present invention are directed towards allocating communication resources via an information technology infrastructure.  Independent claims 21, 27 and 34 each identify the following uniquely distinct combination of features:
providing a communication tag including a communication endpoint identifier and a content item identifier to a content item of a computing device into which the computing device integrates the communication tag, the content item including an audio to cause the computing device to play the audio
providing an analytics tag, to the content item of the computing device into which the computing device integrates the analytics tag, that determines an identifier of a network activity session of the computing device responsive to detecting interaction between the computing device and the content item 
wherein the interaction is initiated by the audio external to the computing device
receiving, from the communication tag, a request to allocate a virtual phone number including the communication endpoint identifier, the 
determining, responsive to the request to allocate the virtual phone number, to assign the virtual phone number to a combination of the communication endpoint identifier, the content identifier, and the network activity session identifier
providing the assigned virtual phone number to the computing device.

15.	Regarding allowed claims 21, 27 and 34 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Agarwal et al. (US 10581795) (41) (45) (61) (69) (89) (93) where (41) teach “can then assign this virtual phone number to the content item, and provide the phone number for display with the content item, [] or otherwise provide the virtual, dynamically selected, local phone number to the computing device.”  (45) teach “can tag the content item as a service-related content item” and “a feature of the content item (e.g., keyword or tagged information).”  And, (61) teach “receive a call from computing device 110 made to a dynamically selected virtual phone number.” 

Elliot et al. (US Pub 20060067484) [0007] [0017] where [0007] teach “many owners of security systems also use Voice-over-IP (VoIP) services, such 

Buckholdt et al. (US Pub 20160210649) [0010] [0012] [0017] [0071] [0075] where [0010] teach “a routing function routing calls placed by the consumers to numbers provided by the broker.  The calls including unique identifying indicia associated to each call, the numbers virtual numbers representing the actual contact representative numbers, then actual numbers matched to the called numbers within the routing process, the indicia identifying products or services and the contact representative numbers.”  [0012] teach “the routing function generates a call destination path at the router based on matching a virtual contact number given to the consumer to a destination contact number associated with the vendor responsible for servicing the items/services.”  [0071] teach “a consumer operating through a user interface 601 is assumed to be on a URL associate with a product or service and has initiated contact.  A ‘virtual’ contact button for ‘calling a representative’ of an item or service is provided by the service provider on client URLs next to appropriate products and services represented with 

Kumar et al. (“WWWTW:  The World Wide Telecom Web”, 2007) section 3.1 teach “a VoiNumber is a virtual phone number that either maps onto a physical phone number or to other uniform resource identifiers such as SIP URI.”  “A VoiceSit is a voice driven application that consists of one or more voice pages (e.g., VoiceXML files) that are hosted in the telecom infrastructure.  VoiceSites are accessed by calling up the associated VoiNumber and interacting with its underlying application flow through a telephony interface.”  “A VoiLink is a link from one VoiceSite to another through which a caller interacting with the source VoiceSite can be transferred to the target VoiceSite in the context of the VoiceSite application.”  “VoiceSites, VoiNumbers and VoiLinks form the basic building blocks of World Wide Telecom Web.”  Section 6 teaches “since VoiceSites are accessed by VoiNumbers, the actual source code that corresponds to a particular VoiNumber is not available by crawling a VoiceSite, since crawling in T-Web world involves interacting with the 

Rajput et al. (US Pub 20130054247) [0019] [0025] [0027] where [0019] teach “generally, the creation of audio content continues to evolve for use in new applications.  One such application is the World Wide Telecom Web (WWTW), also referred to as the ‘Telecom Web’ or the ‘Spoken Web.’  The Spoken Web is a network of VoiceSites hosted on the telecom network, wherein each voice site individually comprises a voice driven application.”  “VoiceSites are access by calling the number associated with the VoiceSite, called a VoiNumber.”  [0025] teach “a set of tangible objects 102 are disposed on a surface 104.  Objects 102 [] are displaceable so that they can undergo translational motion with respect to the surface 104 and each other.”  And, [0027] teach “each surface of each object 102 could include a radio frequency tag or other type of resonant tag configured to convey predetermined content or information (e.g., on the basis of a frequency of such a tag), with reader 106 assuming the form of a detector capable of detecting such tags and other resonant frequencies (or other parameters).”  

Lauwaert (US Pub 20130102274 and EP 2587437 A1) [0006] [0018] [0037] [0043] [0048]-to-[0051] [0056] [0058] [0062]-to-[0065] where [0006] teach “traditional call measurement systems rely on a static Call Tracking 



Agrawal et al. (US Pub 2015006663) [0040] [0041] where [0040] teach “the telephony server 220 can send the selected forwarding telephone number to the user device 206.”  And, [0041] teach “in some implementations, when the forwarding telephone number is dialed, the call is received by a 

Hamnett et al. (GB 2479209 A) page 1 teach “allocating telephone numbers to users of an online system.”  

Siegrist (US Pub 20080267377 A1) [0003] [0013] [0014] where [0003] teach “enhanced tracking of telephone calls resulting from a referral to a merchant website from a third party website includes the steps of identifying a tracking parameter, dynamically allocating a phone number from a pool of phone numbers to the tracking parameter, displaying the dynamically allocated phone number on a web page being viewed by an end user, and tracking calls received on the phone number to provide an indication of the effectiveness of the advertising associated with the tracking parameter.  The tracking parameter can be a keyword used in a search to find the merchant website, an identifier of the referring website, the location of a link to the merchant website from the referring website, or any other parameter for which tracking is desired, as well as combinations of the foregoing.  In some embodiments, the tracking parameter is included in the URL used to access the merchant website.”  [0013] teach “system 100 includes a search engine server 110 to which an end user PC 

16.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The Claim Interpretation section, above, provides explanation/clarification to some critical features (e.g., communication tag, virtual phone number).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	December 13, 2021